 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 HYRUM JOSEPH WEST,                                      Case No.: 2:13-cv-00271-APG-VCF

 4          Plaintiff                                   Order for Proposed Joint Pretrial Order

 5 v.

 6 NYE COUNTY DETENTION, et al.,

 7          Defendants

 8                                                                                   2020. The
           I ORDER the parties to file a proposed joint pretrial order by January 6, 2019.

 9 failure to do so may result in imposition of sanctions, including dismissal of this case, without

10 further notice.

11         DATED this 5th day of December, 2019.

12

13
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
